By JUDGE ROSEMARIE ANNUNZIATA
The issue before me presently is whether the Defendant waived the attorney-client and work product privileges by failing to assert them in a formal written response within the twenty-one days specified in Rule 4:9(b) of the Rules of the Supreme Court of Virginia. Having reviewed the relevant case law, it is my decision that the privileges are not waived by failing to note objections within the referenced time frame. Accordingly, privileged material are not subject to the Order to Produce Documents as a result of a hearing on the Motion to Compel held on August 25, 1989.